DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-20 are allowed.
The closest prior art of record Eberhardt (US 4,561,904) in view of Constance (US 9,144,365) fails to teach or suggest a control unit configured to halt operation of said conveyor mechanism when a difference between said first reading and said second reading is greater than a threshold.
Claim Objections
Claims 5-6 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record Eberhardt (US 4,561,904) in view of Constance (US 9,144,365) fails to teach or suggest evaluation includes determining whether a difference between said first reading and said second reading exceeds a threshold.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US 4,561,904), and in further view of Constance (US 9,144,365).
Regarding claim 1, Eberhardt figure 1 teaches a dish overflow protection system for a dishwasher, said dishwasher having a conveyor mechanism (24 conveyor), a holding area (22 exit end), and a washing system (38 prewash chamber, 56 wash chamber, 76 rinse chamber), said dish overflow protection system comprising:[col 5 lines 20-67] 
a housing (tunnel-like chamber);[col 5 lines 25-30]
a first sensor (124 dish sensor) disposed on said housing and being configured to take a first reading; [col 6 lines 40-67] and
a second sensor (conveyor movement sensor mounted at the exit end) remote from said housing and being configured to take a second reading. [col 7 lines 5-10] 
Eberhardt teaches a dish limit switch 132 is mounted at the exit end 22 of the machine at the end of the conveyor path. Ware items which emerge from the machine and approach the end of the conveyor path will contact and depress bar 134, thereby giving the control system an indication that the conveyor 24 should be unloaded.  As will be described, conveyor 24 is stopped upon receiving such a signal.[col 7 lines 1-20] Eberhardt further teaches conveyor control module 312 in FIGS. 15A and 15B, the program determines at block 488 whether an auto-timer has timed out since a dish was last sensed by dish sensor 124.  The auto-timer is an internal clock within microprocessor 244 that begins to run each time a dish is sensed by sensor 124.  With each subsequent dish, the timer is reset, so that the timer will fully time out only when a ware item is placed into the machine and not followed by another within the time value set for the auto-timer, typically in the order of 5-10 minutes.  In the event the timer does fully time out, the conveyor latch enable output module 232 is pulsed off at block 490, thereby halting conveyor movement until a start switch 184 is depressed.  This prevents the conveyor from moving needlessly when no ware has been placed into the machine.[col 17 lines 1-35] Therefore Eberhardt suggests a control unit (244 microprocessor) configured to halt operation of said conveyor mechanism in response to an evaluation of said first reading in view of said second reading.
Eberhardt is silent to the housing having a user interface.
Constance is directed towards a dishwashing system wherein figure 1 teaches a graphical user interface (GUI) 190 provided on the housing.[col 6 lines 1-5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a graphical user interface in the dish overflow  protection system for a dishwasher of Eberhardt as taught in Constance to enable communication between the user and the device(s).[col 4 lines 45-60]
Regarding claim 2, Eberhardt teaches sensor 124 includes an infrared light beam source 126 thereby reading on the first sensor is a light sensor.[col 6 lines 40-50]
Regarding claim 3, Eberhardt is silent to the second sensor being a light sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a second sensor being a light sensor as Eberhardt teaches the use of a light sensor is well-known in the art.
Regarding claim 4, Constance teaches a “user interface" as used herein refers to an interface between a human user or operator and one or more devices that enables communication between the user and the device(s).  Examples of user interfaces that may be employed in various implementations of the present disclosure include, but are not limited to, switches, potentiometers, buttons, dials, sliders, a mouse, keyboard, keypad, various types of game controllers (e.g., joysticks), track balls, display screens, various types of graphical user interfaces (GUIs), touch screens, microphones and other types of sensors that may receive some form of human-generated stimulus and generate a signal in response thereto thereby suggesting the control unit is configured to generate an alert when said operation of said conveyor mechanism is halted.[col 4 lines 45-65]

Regarding claim 7, Eberhardt figure 1 teaches a dish overflow protection system for a dishwasher, said dishwasher having a conveyor mechanism (24 conveyor), a holding area (22 exit end), and a washing system (38 prewash chamber, 56 wash chamber, 76 rinse chamber), said dish overflow protection system comprising:[col 5 lines 20-67] 
a housing (tunnel-like chamber);[col 5 lines 25-30]
a first sensor (124 dish sensor) disposed on said housing and being configured to take a first reading; [col 6 lines 40-67] and
a second sensor (conveyor movement sensor mounted at the exit end) remote from said housing and being configured to take a second reading. [col 7 lines 5-10] 
Eberhardt teaches a dish limit switch 132 is mounted at the exit end 22 of the machine at the end of the conveyor path. Ware items which emerge from the machine and approach the end of the conveyor path will contact and depress bar 134, thereby giving the control system an indication that the conveyor 24 should be unloaded.  As will be described, conveyor 24 is stopped upon receiving such a signal.[col 7 lines 1-20] Eberhardt further teaches conveyor control module 312 in FIGS. 15A and 15B, the program determines at block 488 whether an auto-timer has timed out since a dish was last sensed by dish sensor 124.  The auto-timer is an internal clock within microprocessor 244 that begins to run each time a dish is sensed by sensor 124.  With each subsequent dish, the timer is reset, so that the timer will fully time out only when a ware item is placed into the machine and not followed by another within the time value set for the auto-timer, typically in the order of 5-10 minutes.  In the event the timer does fully time out, the conveyor latch enable output module 232 is pulsed off at block 490, thereby halting conveyor movement until a start switch 184 is depressed.  This prevents the conveyor from moving needlessly when no ware has been placed into the machine.[col 17 lines 1-35] Therefore Eberhardt suggests a control unit (244 microprocessor) configured to take an action in response to an evaluation of said first reading in view of said second reading.
Eberhardt is silent to the housing having a user interface.
Constance is directed towards a dishwashing system wherein figure 1 teaches a graphical user interface (GUI) 190 provided on the housing.[col 6 lines 1-5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a graphical user interface in the dish overflow  protection system for a dishwasher of Eberhardt as taught in Constance to enable communication between the user and the device(s).[col 4 lines 45-60]
Regarding claim 8, Constance teaches a “user interface" as used herein refers to an interface between a human user or operator and one or more devices that enables communication between the user and the device(s).  Examples of user interfaces that may be employed in various implementations of the present disclosure include, but are not limited to, switches, potentiometers, buttons, dials, sliders, a mouse, keyboard, keypad, various types of game controllers (e.g., joysticks), track balls, display screens, various types of graphical user interfaces (GUIs), touch screens, microphones and other types of sensors that may receive some form of human-generated stimulus and generate a signal in response thereto thereby suggesting said action is the generation of an alert.[col 4 lines 45-65]
Regarding claim 9, Eberhardt teaches said action includes halting said conveyor mechanism.
Regarding claim 10, Eberhardt teaches sensor 124 includes an infrared light beam source 126 thereby reading on the first sensor is a light sensor.[col 6 lines 40-50] Eberhardt is silent to the second sensor being a light sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a second sensor being a light sensor as Eberhardt teaches the use of a light sensor is well-known in the art.
Regarding claim 14, Constance teaches a processor or controller may be associated with one or more storage media (generically referred to herein as "memory," e.g., volatile and non-volatile computer memory such as RAM, PROM, EPROM, and EEPROM, floppy disks, compact disks, optical disks, magnetic tape, etc.).  In some implementations, the storage media may be encoded with one or more programs that, when executed on one or more processors and/or controllers, perform at least some of the functions discussed herein.  Various storage media may be fixed within a processor or controller or may be transportable, such that the one or more programs stored thereon can be loaded into a processor or controller so as to implement various aspects of the present invention discussed herein.  The terms "program" or "computer program" are used herein in a generic sense to refer to any type of computer code (e.g., software or microcode) that can be employed to program one or more processors or controllers thereby suggesting a non- transitory memory for storing a historical record of said dish overflow protection system.[col 4 lines 30-45]
Regarding claim 15, Eberhardt teaches a conveyor position sensor switch 138 is positioned adjacent a gear or roller 140 about which conveyor 24 passes thereby reading on the second sensor is disposed on a safety device of said holding area.[col 7 lines 1-10]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varpio (US 2002/0020435), Ellingson (US 2012/0037185), and Payzant (US 5,267,580).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711